UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A (Amendment No. 2) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 27, 2009 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-26841 1-800-FLOWERS.COM, Inc. (Exact name of registrant as specified in its charter) DELAWARE 11-3117311 (State of incorporation) (I.R.S. Employer Identification No.) One Old Country Road, Carle Place, New York 11514 (Address of principal executive offices)(Zip code) (516) 237-6000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes (X)No () Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes ()No () Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer X Non-accelerated filer  (Do not check if a smaller reporting company) Smaller reporting company  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ( )No (X) The number of shares outstanding of each of the Registrant’s classes of common stock: (Number of shares of Class A common stock outstanding as of October 30, 2009) (Number of shares of Class B common stock outstanding as of October 30, 2009) EXPLANATORY NOTE On December 18, 2009, 1-800-Flowers.Com, Inc. amended its Quarterly Report on Form 10-Q for the quarter ended September 27, 2009.The amendment did not include then currently dated signature pages and certifications.The sole purpose of this Amendment No.2 to the 10-Q is (i)to file currently dated signature pages and certifications of our principal executive officer and principal financial officer and (ii)to separate the certifications of such officers filed as Exhibit32.1 and 32.2. This Amendment No.2 does not reflect subsequent events occurring after the original filing date of the Form10-Q or modify or update in any way disclosures made in the Form10-Q. 1-800-FLOWERS.COM, Inc. TABLE OF CONTENTS INDEX Page Part I. Financial Information Item 1. Consolidated Financial Statements: Consolidated Balance Sheets – September 27, 2009 (Unaudited) and June 29, 2008 1 Consolidated Statements ofOperations (Unaudited) – Three and Nine Months Ended September 27, 2009 and September 28, 2008 2 Consolidated Statements of Cash Flows (Unaudited) –Nine Months Ended September 27, 2009 and September 28, 2008 3 Notes to Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 Part II. Other Information Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 28 Signatures 29 PART I. – FINANCIAL INFORMATION ITEM 1. – CONSOLIDATED FINANCIAL STATEMENTS 1-800-FLOWERS.COM,Inc. and Subsidiaries Consolidated Balance Sheets (in thousands, except share data) September 27, 2009 June 28, (unaudited) Assets Current assets: Cash and equivalents $ $ Receivables, net Inventories Deferred tax assets Prepaid and other Current assets of discontinued operations Total current assets Property, plant and equipment, net Goodwill Other intangibles, net Deferred tax assets Other assets Non-current assets of discontinued operations Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable and accrued expenses $ $ Current maturities of long-term debt and obligations under capital leases Current liabilities of discontinued operations Total current liabilities Long-term debt and obligations under capital leases Other liabilities Non-current liabilities of discontinued operations Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock, $.01 par value, 10,000,000 shares authorized, none issued - - Class A common stock, $.01 par value, 200,000,000 shares authorized 31,744,449 and 31,730,404 shares issued at September 27, 2009 and June 28, 2009, respectively Class B common stock, $.01 par value, 200,000,000 shares authorized 42,138,465 shares issued in 2009 and 2008 Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive loss ) - Treasury stock, at cost – 5,122,225 Class A shares and 5,280,000 Class B shares ) ) Total stockholders' equity Total liabilities and stockholders' equity See accompanying Notes to Consolidated Financial Statements. 1 1-800-FLOWERS.COM,Inc. and Subsidiaries Consolidated Statements of Operations (in thousands, except per share data) (unaudited) Three Months Ended September 27, September 28, Net revenues $ $ Cost of revenues Gross profit Operating expenses: Marketing and sales Technology and development General and administrative Depreciation and amortization Total operating expenses Operating loss ) ) Other income (expense): Interest income 14 89 Interest expense ) ) Other, net 2 4 Total other income (expense), net ) ) Loss from continuing operations before income taxes ) ) Income tax benefit from continuing operations Lossfrom continuing operations ) ) Loss from discontinued operations before income taxes ) ) Income tax benefit from discontinued operations Loss from discontinued operations ) ) Net loss $ ) $ ) Basic and diluted net loss per common share: From continuing operations $ ) $ ) From discontinued operations ) ) Net loss per common share $ ) $ ) Weighted average shares used in the calculation of basic and diluted net loss per common share 2 1-800-FLOWERS.COM,Inc. and Subsidiaries Consolidated Statements of Cash Flows (in thousands) (unaudited) Three Months Ended September 27, September 28, Operating activities: Net loss $ ) $ ) Reconciliation of net loss to net cash used in operating activities: Operating activities of discontinued operations ) ) Depreciation and amortization Deferred income taxes ) - Stock-based compensation Bad debt expense Other 84 ) Changes in operating items, excluding the effects of acquisitions: Receivables ) ) Inventories ) ) Prepaid and other ) ) Accounts payable and accrued expenses ) Other assets ) 79 Other liabilities (2 ) 89 Net cash used in operating activities ) ) Investing activities: Acquisitions, net of cash acquired - ) Capital expenditures ) ) Purchase of investment ) - Other, net 39 85 Investing activities of discontinued operations ) ) Net cash used in investing activities ) ) Financing activities: Proceeds from employee stock options - Proceeds from bank borrowings Repayment of notes payable and bank borrowings ) ) Debt issuance cost - ) Repayment of capital lease obligations ) (2 ) Financing activities of discontinued operations - ) Net cash provided by financing activities Net change in cash and equivalents ) ) Cash and equivalents: Beginning of period End of period $ $ See accompanying Notes to Consolidated Financial Statements. 3 1-800-FLOWERS.COM, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 – Accounting Policies Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared by 1-800-FLOWERS.COM, Inc. and subsidiaries (the “Company”) in accordance with accounting principles generally accepted in the United States for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three months ended September 27, 2009 are not necessarily indicative of the results that may be expected for the fiscal year ending June 27, 2010. The balance sheet information at June 28, 2009 has been derived from the audited financial statements at that date. The information in this Quarterly Report on Form 10-Q should be read in conjunction with the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 28, 2009. References in this Quarterly Report on Form 10-Q to “authoritative guidance” are to the Accounting Standards Codification issued by the Financial Accounting Standards Board (“FASB”) in June 2009. Subsequent events have been evaluated through the filing date (November 6, 2009) of these unaudited consolidated financial statements. Use of Estimates The preparation of the consolidated financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Comprehensive Income For the three months ended September 27, 2009 and September 28, 2008, the Company’s comprehensive net losses were as follows: Fiscal Quarter Ended September 27, 2009 September 28, 2008 (in thousands) Net loss $ ) $ ) Unrealized loss on interest rate hedge ( 279 ) - Comprehensive Loss $ ) $ ) 4 1-800-FLOWERS.COM, Inc. and Subsidiaries Notes to Consolidated Financial Statements (continued) Recent Accounting Pronouncements In August 2009, the FASB issued authoritative guidance for measuring liabilities at fair value that reaffirms the existing definition of fair value and reintroduces the concept of entry value into the determination of fair value of liabilities. Entry value is the amount an entity would receive to enter into an identical liability. The guidance is effective for the Company’s interim reporting period ending on December 27, 2009. The Company is currently evaluating the impact of the guidance on its financial position, results of operations and cash flows. In June 2009, the FASB issued authoritative guidance to establish the FASB Accounting Standards Codification (the “Codification”) as the source of authoritative accounting principles and the framework for selecting the principles used in the preparation of financial statements of nongovernmental entities that are presented in conformity with generally accepted accounting principles in the United States. The Codification, which changes the referencing of financial standards, supersedes current authoritative guidance and is effective for the Company’s interim reporting for the quarter ended on September27, 2009. The Codification is not intended to change or alter existing GAAP and is not expected to result in a change in accounting practice for the Company. In April 2009, the FASB issued authoritative guidance for business combinations that amends the provisions related to the initial recognition and measurement, subsequent measurement and disclosure of assets and liabilities arising from contingencies in a business combination. This guidance requires such contingencies be recognized at fair value on the acquisition date if fair value can be reasonably estimated during the allocation period. Otherwise, entities would typically account for the acquired contingencies in accordance with authoritative guidance for contingencies. The guidance became effective for the Company’s business combinations for which the acquisition date is on or after July1, 2009. The Company did not complete any business combinations during the three months ended September 27, 2009, and the effect on future periods will depend on the nature and significance of business combinations subject to this guidance. In April 2009, the FASB issued authoritative guidance to increasing the frequency of fair value disclosures of financial instruments, thereby enhancing consistency in financial reporting. The guidance relates to fair value disclosures for any financial instruments that are not currently reflected on a company’s balance sheet at fair value. Prior to the effective date of this guidance, fair values for these assets and liabilities have only been disclosed once a year. The guidance now require these disclosures on a quarterly basis, providing qualitative and quantitative information about fair value estimates for all those financial instruments not measured on the balance sheet at fair value. The disclosure requirement under this guidance is effective for the Company’s interim reporting period for the quarter ended on September27, 2009.The implementation did not have a material impact on the Company’s financial position, results of operations or cash flows as it is disclosure-only in nature. In April 2008, the FASB issued authoritative guidance for general intangibles other than goodwill, amending factors that should be considered in developing renewal or extension assumptions used to determine the useful life of a recognized intangible asset. This guidance is effective for intangible assets acquired on or after June 28, 2009. The adoption did not have a material impact on the Company’s results of operations, financial position or cash flows. Reclassifications Certain balances in the prior fiscal years have been reclassified to conform with the presentation in the current fiscal year. As a result of the Company’s decision to dispose of its Home & Children’s Gifts businesses, this segment has been accounted for as a discontinued operation and the prior periods have been reclassified to conform to the current period presentation. 5 1-800-FLOWERS.COM, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (unaudited) Note 2 – Net Loss Per Common Share Basic net loss per common share is computed using the weighted average number of common shares outstanding during the period. Diluted net loss per common share is computed using the weighted average number of common shares outstanding during the period, and excludes the effect of dilutive potential common shares (consisting of employee stock options and unvested restricted stock awards) for the three months ended September 27, 2009 and September 28, 2008, respectively, as their inclusion would be antidilutive. Note 3 – Stock-Based Compensation The Company has a Long Term Incentive and Share Award Plan, which is more fully described in Note 11 to the consolidated financial statements included in the Company’s 2009 Annual Report on Form 10-K, that provides for the grant to eligible employees, consultants and directors of stock options, share appreciation rights (SARs), restricted shares, restricted share units, performance shares, performance units, dividend equivalents, and other stock-based awards. The amounts of stock-based compensation expense recognized in the periods presented are as follows: Three Months Ended September 27, September 28, In thousands, exceptper share data Stock options $ $ Restricted stock awards Total Deferred income tax benefit Stock-based compensation expense, net $ $ Stock-based compensation is recorded within the following line items of operating expenses: Three Months Ended September 27, September 28, In thousands except per share data Marketing and sales $ $ Technology and development General and administrative Total $ $ The weighted average fair value of stock options on the date of grant, and the assumptions used to estimate the fair value of the stock options using the Black-Scholes option valuation model granted during the respective periods were as follows: Three Months Ended September 27, September 28, Weighted average fair value of options granted Expected volatility 62.0% 41.0% Expected life 5.6 yrs 6.4 yrs Risk-free interest rate 2.48% 2.84% Expected dividend yield 0.0% 0.0% 6 1-800-FLOWERS.COM, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (unaudited) The following table summarizes stock option activity during the three months ended September 27, 2009: Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term Aggregate Intrinsic Value (000s) Outstanding at June 28, 2009 Granted Exercised - - Forfeited ) Outstanding at September 27, 2009 4.0 years Options vested or expected to vest at September 27, 2009 3.8 years Exercisable at September 27, 2009 2.8 years $9 As of September 27, 2009, the total future compensation cost related to nonvested options, not yet recognized in the statement of income, was $3.3 million and the weighted average period over which these awards are expected to be recognized was 2.6 years. The Company grants shares of common stock to its employees that are subject to restrictions on transfer and risk of forfeiture until fulfillment of applicable service conditions and, in certain cases, holding periods (Restricted Stock Awards). The following table summarizes the activity of non-vested restricted stock awards during the three months ended September 27, 2009: Shares Weighted Average Grant Date Fair Value Non-vested at June 28, 2009 Granted Vested ) Forfeited ) Non-vested at September 27, 2009 The fair value of nonvested shares is determined based on the closing stock price on the grant date. As of September 27, 2009, there was $3.9 million of total unrecognized compensation cost related to non-vested restricted stock-based compensation to be recognized over the weighted-average remaining period of 1.9 years. Note 4 – Acquisitions The Company accounts for its business combinations using the purchase method of accounting. Under the purchase method of accounting for business combinations, the aggregate purchase price for the acquired business is allocated to the assets acquired and liabilities assumed based on their estimated fair values at the acquisition date.Operating results of the acquired entities are reflected in the Company’s consolidated financial statements from date of acquisition. 7 1-800-FLOWERS.COM, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (unaudited) Acquisition of Napco Marketing Corp. On July 21, 2008, the Company acquired selected assets of Napco Marketing Corp. (Napco), a wholesale merchandiser and marketer of products designed primarily for the floral industry. The purchase price of approximately $9.4 million included the acquisition of a fulfillment center located in Jacksonville, FL, inventory, and certain other assets, as well as the assumption of certain related liabilities, including their seasonal line of credit of approximately $4.0 million. The acquisition was financed utilizing a combination of available cash generated from operations and through borrowings against the Company’s revolving credit facility. The purchase price includes an up-front cash payment of $9.3 million, net of cash acquired, and the expected portion of “earn-out” incentives, which amounted to a maximum of $1.6 million through the years ending July 2, 2012, upon achievement of specified performance targets.As of September 27, 2009, the Company does not expect that any of the specified performance targets will be achieved. The following table summarizes the allocation of purchase price to the estimated fair values of assets acquired and liabilities assumed at the date of the acquisition of Napco: Napco Purchase Price Allocation (in thousands) Current assets $ Property, plant and equipment Intangible assets Other 74 Total assets acquired Current liabilities Total liabilities assumed Net assets acquired $ Acquisition of Geerlings & Wade On March 25, 2009, the Company acquired selected assets of Geerlings & Wade, Inc., a retailer of wine and related products. The purchase price of approximately $2.6 million included the acquisition of inventory, and certain other assets (approximately $1.4 million of goodwill is deductible for tax purposes), as well as the assumption of certain related liabilities. The acquisition was financed utilizing available cash on hand. The following table summarizes the preliminary allocation of purchase price to the estimated fair values of assets acquired and liabilities assumed at the date of the acquisition of Geerlings & Wade: Geerlings & Wade Purchase Price Allocation (in thousands) Current assets $ Intangible assets Goodwill Total assets acquired Current liabilities 77 Total liabilities assumed 77 Net assets acquired $ 8 1-800-FLOWERS.COM, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (unaudited) Pro forma Results of Operation The following unaudited pro forma consolidated financial information has been prepared as if the acquisitions of Napco and Geerlings & Wade had taken place at the beginning of fiscal year 2009. The following unaudited pro forma information is not necessarily indicative of the results of operations in future periods or results that would have been achieved had the acquisitions taken place at the beginning of the periods presented. Quarter Ended September 27, September 28, Net revenues from continuing operations $ $ Operating loss from continuing operations ) ) Net loss from continuing operations ) ) Basic and diluted net loss per common share from continuing operations $ ) $ ) Note 5 – Inventory The Company’s inventory, stated at cost, which is not in excess of market, includes purchased and manufacturedfinished goods for resale, packaging supplies, raw material ingredients for manufactured products and associated manufacturing labor, and is classified as follows: September 27, June 28, (in thousands) Finished goods $ $ Work-in-Process Raw materials $ $ Note 6 – Goodwill and Intangible Assets The change in the carrying amount of goodwill is as follows: 1-800- Flowers.com Consumer Floral BloomNet Wire Service Gourmet Food and Gift Baskets Total (in thousands) Balance at June 28, 2009 $ $
